Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 1 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 2 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 3 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 4 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 5 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 6 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 7 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 8 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 9 of
                                       38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 10 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 11 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 12 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 13 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 14 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 15 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 16 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 17 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 18 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 19 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 20 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 21 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 22 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 23 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 24 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 25 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 26 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 27 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 28 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 29 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 30 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 31 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 32 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 33 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 34 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 35 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 36 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 37 of
                                        38
Case 18-03650-MM11   Filed 08/13/19   Entered 08/13/19 11:35:00   Doc 333   Pg. 38 of
                                        38
